DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 26, 31, 32, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101315166 (Kang) in view of Seo in US Publication 2003/0089390.
Regarding Claim 21, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into a supporting configuration (Fig. 1), an end (110) of the frame being embedded in the surface, a canopy (200) extending between a suspension (toward 210) end and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that the canopy is supportable by the frame and at least partially supportable by wind in a first configuration for providing shade to the surface; and a “container” (330) capable of both transporting the components of 
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3), at least one of the plurality of sections (D/E, see below) forming a non-co- extensive angle with at least one other (F/G/H) of the plurality of sections in the supporting configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.


    PNG
    media_image1.png
    375
    541
    media_image1.png
    Greyscale


Regarding Claim 22, Kang, as modified, teaches that in the supporting configuration, a first section (such as D/E as taught by Seo) of the frame is embedded in the surface and a second section (such as C/F/G) is engaged with the first section so that the second section is arranged at the non-co-extensive angle with respect to an axis of the first section, and wherein, in the supporting configuration, the suspension end of the canopy is engageable with the second section. 
Regarding Claim 23, Kang, as modified, teaches that the canopy is unitarily constructed (the canopy is a single sheet) or comprises a plurality of coupled sections. 
Regarding Claim 25, Kang, as modified, teaches that the canopy defines one or more vent holes (240), one or more tails extending from a side opposite the suspension end, one or more wind socks, or a combination thereof. 
Regarding Claim 26, Kang, as modified, teaches (see Seo) a cable (Seo (s) extending through at least one of the plurality of sections of the frame. 
Regarding Claim 31, Kang, as modified, teaches that the frame is directly embedded in the surface (at 110). 
Regarding Claim 32, Kang, as modified, teaches that the canopy is supportable by the frame and totally supportable by the wind in the first configuration for providing shade to the surface. 
Regarding Claim 40, Kang, as modified, teaches that the container comprises an element coupleable to the frame (the cord is coupleable to the frame at 310). 
Regarding Claim 41, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into a supporting configuration (Fig. 1), an end (110) of the frame being engageable with the surface in the supporting configuration; a canopy (200) extending between a suspension end (toward 210) and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that when a wind force is applied to the canopy, the canopy is supportable by the frame at the suspension end and the trailing end of the canopy is at least partially supportable 
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.
Regarding Claim 42, Kang, as modified, teaches that the element of the system comprises a cord, a “closing mechanism” (320, which could be used to hook the cord around the bundle) on the container, or a band for transporting the container.
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101315166 (Kang) in view of Seo in US Publication 2003/0089390 and Cook in US Publication 2013/0074894.
Regarding Claim 37, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into supporting configuration (Fig. 1), an end (110) of the frame being engageable with the 
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and at least one aligning component (1a) affixed to one or more of the plurality of sections of the frame, the frame being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3), an end (the lower end of D) of the frame being engageable with the surface and at least one (F) of the plurality of sections forming a non-coextensive angle with at least one other (F) of the plurality of sections in the supporting configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.
Kang, as modified, is silent on the use of a container. Cook teaches a system including a container (40) capable of both transporting the components of the system therein and acting as an anchor housing weight (the container can inherently hold anything therein including a generic “weight”) to retain the frame in the supporting configuration, the container housing the weight is capable of 
Regarding Claim 38, Kang, as modified, teaches that in the supporting configuration, a first section (such as D/E as taught by Seo) of the frame is embedded in the surface and a second section (such as C/F/G) is engaged with the first section via the at least one aligning component so that the second section is arranged at the non-co-extensive angle with respect to an axis of the first section, and wherein, in the supporting configuration, the suspension end of the canopy is engageable with the second section. 
Regarding Claim 39, Kang, as modified, teaches that a first end (110) of the first section of the frame is embedded in the surface in the supporting configuration, and wherein the container housing the weight is capable of being engaged with or coupled to the first end of the first section of the frame (the container is inherently capable of being coupled to any part of the frame including the first end of the first section). 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to Claim 21 above in view of Sotirkys et al. in US Patent 7789097. Kang, as modified, fails to teach a canopy including a plurality of sections. Sotirkys teaches a canopy (10/80) that comprises a plurality of coupled sections (10 and 80), wherein the plurality of coupled sections are selectively engageable sections .
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to Claim 21 above in view of Stein in US Patent 5080123. Kang, as modified is silent on the use of a rectangular canopy. Stein teaches a shelter system including a canopy (14),  wherein the canopy has at least one set of parallel sides (16/18), and the canopy has two sets (16/18 and 20/22) of parallel sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by using a rectangular canopy as taught by Stein in order to provide more shade area for the user.

Allowable Subject Matter
Claim 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record has failed to suggest either singly or in combination a novel shade system including a frame made of aligned sections and engaged with the ground, a canopy suspended from one end by the frame and lifted by the force of the wind, a cord coupleable to the frame or canopy and a container attached to the cord which acts as both a carrying case for the components of the system and an anchor to keep the shade in an erected position.
The prior art generally teaches a wind-suspended canopy (see KR 10135166) but fails to teach the anchor/carrying bag combination.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 21, 37, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636